DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is rendered indefinite because of the term “preferably” in line 2 of the claim.  The term “preferably” makes the claim unclear as to whether the hardener is an aromatic diamine or that the hardener is one of diamine amine compound comprises 4-aminophenyl sulfone (DDS), 4,4’- methylenedianiline, diethyltoluenediamine, 4,4'-methylenebis(2,6-diethyl)-aniline, m-phenylenediamine, p-phenylenediamine, 2,4-bis(p-aminobenzyl)aniline, 3,5-diethyltoluene-2,4-diamine, 3,5-diethyltoluene-2,6-diamine, m-xylylenediamine and p-xylylenediamine, diethyl toluene diamines, or a combination comprising at least one of the foregoing.  For purposes of 
	Claim 11 is rendered indefinite because it is unclear as to how many minutes is required for immersing the substrate into the matrix composition.  The claim recites “wherein coating comprises immersing the substrate into the matrix composition minutes”.  For purposes of examination, Examiner is interpreting the claim to refer to only immersing the substrate into the matrix composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., WO2016/014536.
	Regarding claims 1, 13, 15 and 19-20, Peters discloses in paragraph 0001 curable compositions comprising epoxies and articles and cured compositions thereof.  Paragraph 0003 discloses compounds 

    PNG
    media_image1.png
    607
    923
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    909
    media_image2.png
    Greyscale


wherein R1 and R2 at each occurrence are each independently an epoxide-containing functional group;

Ra and Rb at each occurrence are each independently halogen, C1-C12 alkyl, C2-C12 alkenyl, C3-C8 cycloalkyl, or C1-C12 alkoxy; p and q at each occurrence are each independently 0 to 4; R13 at each occurrence is independently a halogen or a C1-C6 alkyl group; c at each occurrence is independently 0 to 4; R14 at each occurrence is independently a C1-C6 alkyl, phenyl, or phenyl substituted with up to five halogens or C1-C6 alkyl groups;
R8 at each occurrence is independently C1-C12 alkyl or halogen, or two R8 groups together with the carbon atoms to which they are attached form a four-, five, or six-membered cycloalkyl group; and t is 0 to 10. Paragraph 00107 discloses that the composition can include a hardener.
 Paragraph 0093 discloses that the composition can include 10 wt% to 30 wt% of the epoxide, based on the total weight of the curable composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.  Paragraph 00173 discloses a composite that can include impregnating a reinforcing structure with the curable compositions.  Paragraph 00174 discloses that the reinforcing structures [substrate] can include two or three dimensional braided or woven structures.  Paragraph 0023 discloses that the composition is cured and can have a glass transition temperature of greater than or equal to 200 °C.  
	Peters teaches the claimed invention but fails to teach or suggest that a cured, laminated sample of the composite has a flexural strength of greater than 850 MPA measured as per ASTM D7264 and a flexural modulus of greater than 65 GPa measured as per ASTM D7264.  It is reasonable to presume that the flexural strength and flexural modulus is inherent to Peters.  Said presumption is based on Peter’s disclosure of a curable composition comprising a reinforcing structure [substrate] and an epoxy compound as disclosed in paragraph 0003].  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 2, paragraph 0004 discloses that R1 and R2 at each occurrence are each independently selected from an epoxide-containing group of formula

    PNG
    media_image3.png
    102
    160
    media_image3.png
    Greyscale
 wherein R3a and R3bare each independently hydrogen or C1-C12 alkyl.

	Regarding claim 3, paragraph 0010 that the epoxy can have formula (1-a), (2-a) or (4-b)

    PNG
    media_image4.png
    160
    436
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    284
    548
    media_image5.png
    Greyscale
.

	Regarding claims 4, paragraph 00174 discloses that the reinforcing structures [substrate] can include two or three dimensional braided or woven structures.

	Regarding claim 5, paragraph 00158 discloses that the composition can include E-glass fibers.
	Regarding claim 6, paragraph 0109 discloses aromatic amine hardeners such as 4,4’-diaminodiphenylmethane.

	Regarding claim 7, paragraph 0023 discloses that the composition is cured.

	Regarding claim 8, paragraph 0093 discloses that the composition can include 10 wt% to 30 wt% of the epoxide, based on the total weight of the curable composition. Paragraph 00120 discloses that the hardener is present in the composition in an amount from 0.5 to 30 wt%.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

	Regarding claims 9, 11 and 17, paragraph 00173 discloses partially curing the curable composition to form a prepreg.  Additionally, paragraph 00173 discloses laminating a plurality of prepregs.  Paragraph 00141 discloses that the curable composition can comprise 1 to 99.9 wt% of the high heat, high purity epoxide and 0.1 to 50 wt% of the curing promoter [hardener].  Peters is silent to the amount of substrate in the prepreg.  This is an optimizable feature.  However, paragraph 0174 discloses that reinforcing structures suitable for prepreg formation can include two or three dimensional braided, knitted or woven structures [substrate].  Additionally, paragraph 00174 discloses that the reinforcing structure can comprise carbon fibers, glass fibers or aromatic polyamide fibers.  Paragraph 00174 discloses that the weight of the reinforcing structure are chosen according to the intended use.  Paragraph 00171 discloses that the cured compositions including to the epoxy compositions can be used in a variety of applications such as coatings and composite materials such as those using carbon fiber and fiberglass reinforcements [substrates]. Paragraph 00177 discloses coating the reinforcing structure.  It is disclosed in paragraph 0177 also discloses impregnating [immersing] the reinforcing structure.  One of ordinary skill in the art before the effective filing date of the invention would utilize carbon fibers as the substrate in the prepreg of Peters in an amount of 40 to 80 wt% for the benefit of intended use of a fiber reinforced composite.


	Regarding claim 10, paragraph 0166 discloses that the curable composition can comprise solvent present in the amount 20 to 40 parts by weight, based on 100 parts by weigh total of the epoxide. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

	Regarding claim 12, paragraphs 0169-0170 disclose that the composition can be used for coatings wherein the composition is heated from 80 °C to 300 °C.  for a period of 1 minute to 10 hours.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
	Regarding claims 14-16, the claims are directed to a product.  Claims 14-16 are product-by-process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Peters discloses in 00173 a method of forming a composite where the composite includes impregnating a reinforcing structure with the epoxy composition and laminating a plurality of prepregs.


	Regarding claim 18, paragraph 00172 discloses that the composite can be used in a variety applications such as skis, fishing rods, safety rails, structural members, garage doors, pipes and automotive exterior panels.  Claim 18 is directed to a product.  Claim 18 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786